DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 24 December 2020.
Claims 1-2, 8-10, and 15-16 have been amended.
Claim 18 has been cancelled.
Claims 1-17, and 19-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 December 2020 has been entered.
 
Response to Argument
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that customer service problem solving is a function that stores, merchants, entire customer service departments, managers etc. have traditionally performed/provided for customer in attempt to resolve any issues with a product sold.  Next, the claims are not directed to a practical application of the concept. The claims do not receive an utterance from a customer input being received by one of: an interactive voice response system, or a phone system” and “over a voice interface and/or a chatbot interface within a communications system or data network” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) is/are not patent eligible.
In response to Applicants’ arguments that the claims inventive concept may arise "in the ordered combination of the limitations" similar to those found in Bascom; the Examiner respectfully disagrees and this case is unlike Bascom, where, “[o]n [a] limited record” and when viewed in favor of the patentee, the claims alleged a “technical improvement over prior art ways of filtering [Internet] content.” 827 F.3d at 1350.  The patent in Bascom did not merely move existing content filtering technology from local computers to the Internet, which “would not contain an inventive concept,” but “overc[a]me[] existing problems with other Internet filtering systems”—i.e., it solved the problem of “inflexible one-size-fits-all” remote filtering schemes (caused by simply moving filtering technology to the Internet) by enabling individualized filtering at the ISP server. Id at 1350–51.  In other words, the patent in Bascom did not purport to improve the Internet itself by introducing prior art filtering technology to the Internet.  Rather, the Bascom patent fixed a problem presented by combining the two.  Here the specification does not indicate that invention recites any improvement to conventional identifying and responding to content (such as customer assertions or concerns regarding a product), nor do the claims solve any problem associated with situating such content or interactions across the Internet.  The Examiner also notes that this was considered an improvement to computing technology at the time of Bascom’s relatively early Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362-63."The claims, considered individually or as a whole, do not amount to significantly more than the abstract idea(s) as the claimed structures and components are all only used generically to apply the abstract idea(s).   At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea.  
Furthermore, this argument appears to be whether or not performing steps automatically with a computer amounts to significantly more.  Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).
Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicants argue that the cited reference does not anticipate the amended claims, however the Examiner respectfully disagrees.  Here, as shown in previously rejected claims 1, 5, 8, 12, 15, and 19, Galitsky clearly discloses how “users can interact with the Intelligent Bots Platform through a conversational interaction.  This interaction, also called the conversational user interface (UI), is a dialog between the end user and the chatbot, just as between two human beings.  It could be as simple as the end user saying "Hello" to the chatbot and the chatbot responding with a "Hi" and asking the user how it can help, or it could be a transactional interaction in a banking chatbot, such as transferring money from one account to the other, or an informational interaction in a HR chatbot, such as checking for vacation balance, or asking an FAQ in a retail chatbot, such as how to handle returns.  Natural language processing (NLP) and machine learning (ML) algorithms combined with other approaches can be used to classify end user intent.  An intent at a high level is what the end user would like to accomplish (e.g., get account balance, make a purchase).  An intent is essentially, a mapping of customer input to a unit of work that the backend should perform.  Therefore, based on the phrases uttered by the user in the chatbot, these are mapped that to a specific and discrete use case or unit of work, for e.g. check balance, transfer money and track spending are all "use cases" that the chatbot should support and be able to 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-17, and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites suggesting an alternative solution to a customer based upon some received customer concern which is a certain method of organizing human activity, such as the commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  
The limitations of “determine a set of customer concerns, the set of customer concerns based upon the utterances from the customer input, wherein determining the set of customer concerns, cause the processor to identify an assertion regarding the product that requires clarification; and confirm the assertion by checking a transaction history associated with the customer; generate an acknowledgment of the set of customer concerns; and perform a problem-solving cycle, based upon the set of customer concerns, the problem-solving cycle comprising: adapting a solution to an obstacle identified in the set of customer concerns; suggesting an alternative solution to the customer; and narrating a set of actions taken during the problem-solving cycle,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by a set of AI engines executing on the processor,” (or “by a set of AI engines” in claim 15) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “by a set of Artificial Intelligence (AI) engines executing on the processor” “wherein the set of AI engines are executable on the processor to determine the set of customer concerns by retrieving stored entity values related to the product from a computer-readable non-volatile database” language, “determine,” “identify,” “confirm,” “generate,” “perform,” “adapting,” “suggesting,” and “narrating” in the context of this claim encompasses 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The use of a customer input being “receive an utterance from a customer input being received by one of: an interactive voice response system, or a phone system” and “an interface, to receive customer input, coupled to the processor and comprising one of: an interactive voice response system, a phone system, a short message service system, an email message system; and a data network” is simply reciting the generic computer interface for which the input is received, which is simply insignificant data gathering activities.  Next, the claim only recites one additional element – using a set of Artificial intelligence (AI) engines executing on the processor or a set of AI engines to perform the steps, and that the suggesting and narrating steps are performed by a natural language generation engine executing on the processor. The a set of AI engines and NLG engine executing on the processor or a set of AI engines/NLG engine in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e. “by a processor”).  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “the customer input being received by one of: an interactive voice response system, a phone system, a short message service system, an email message, and a data network” and “over a voice interface and/or a chatbot interface within a communications system or data network”
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a set of AI engines executing on the processor or a set of AI engines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Claims 2-7, 9-14, 16-17, and 19-20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 2-7, 9-14, 16-17, and 19-20 recite the same abstract idea of “suggesting an alternative solution to a customer based upon some received customer concern.”  The claims recite the additional limitations further limiting how the abstract idea is performed, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-17, and 19-20 are therefore not eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galitsky (US PG Pub. 2018/0329879).

As per claims 1, 8, and 15, Galitsky discloses a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor to: a method, and a system, comprising: a processor; an interface, to receive customer input, coupled to the processor and comprising one of: an interactive voice response system, a phone system, a short message service system, an email message system; and a data network; and a memory storing instructions executable by the processor to (method, processors, Galitsky ¶95-¶97; computer system, Fig. 30 and ¶370-¶381): 
receive an utterance from a customer input being received by one of: an interactive voice response system, or a phone system (conversational interaction, end user saying hello, Therefore, based on the phrases uttered by the user in the chatbot, these are mapped that to a specific and discrete use case or unit of work, for e.g. check balance, transfer money and track spending are all "use cases" that the chatbot should support and be able to work out which unit of work should be triggered from the free text entry that the end user types in a natural language, Galitsky ¶100);
determine a set of customer concerns by a set of Artificial Intelligence (AI) engines executing on the processor in response to the utterances,, the set of customer concerns based upon the utterances from the customer input, wherein the set of AI engines are executable on the processor, wherein determining the set of customer concerns, cause the processor to (users can interact with the Intelligent Bots Platform through a conversational interaction.  This interaction, also called the conversational user interface (UI), is a dialog between the end user and the chatbot, just as between two human beings.  It could be as simple as the end user saying "Hello" to the chatbot and the chatbot responding with a "Hi" and asking the user how it can help, or it could be a transactional interaction in a banking chatbot, such as transferring money from one account to the other, or an informational interaction in a HR chatbot, such as checking for ;
identify an assertion regarding the product that requires clarification (classify end user’s intent, an intent at a high level is what the end user would like to accomplish (e.g., get account balance, make a purchase).  An intent is essentially, a mapping of customer input to a unit of work that the backend should perform.  Therefore, based on the phrases uttered by the user in the chatbot, these are mapped that to a specific and discrete use case or unit of work, for e.g. check balance, transfer money and track spending are all "use cases" that the chatbot should support and be able to work out which unit of work should be triggered from the free text entry that the end user types in a natural language, Galitsky ¶100-¶102) (Examiner notes the intent as the equivalent to the assertion regarding a product that requires clarification); and
confirm the assertion by checking a transaction history associated with the customer (these are mapped that to a specific and discrete use case or unit of work, for e.g. check balance, transfer money and track spending are all "use cases" that the chatbot should support and be able to work out which unit of work should be triggered from the free text entry that the end user types in a natural language, Galitsky ¶100-;
generate an acknowledgment of the set of customer concerns, by the AI engines executing on the processor (when an autonomous agent receives an indication from a person that the person desires to sell an item with certain features, the autonomous agent should provide a search result that not only contains the features but also indicates an intent to buy.  In this manner, the autonomous agent has determined the user's intent.  Similarly, when an autonomous agent receives a request from a person to share knowledge about a particular item, the search result should contain an intent to receive a recommendation.  When a person asks an autonomous agent for an opinion about a subject, the autonomous agent shares an opinion about the subject, rather than soliciting another opinion, Galitsky ¶105; At block 1502, process 1500 involves generating a discourse tree that represents rhetorical relationships between the sentence fragments.  The discourse tree including nodes, each nonterminal node representing a rhetorical relationship between two of the sentence fragments and each terminal node of the nodes of the discourse tree is associated with one of the sentence fragments, ¶183; see also purpose restatement solutionhood, Table 1); and
perform a problem-solving cycle, by the set of AI engines executing on the processor, based upon the set of customer concerns, the problem-solving cycle comprising (creating request response pairs, in this manner, an autonomous agent can receive a question from a user, process the question, for example, by searching for multiple answers, determine the best answer from the answers, and provide the answer to the user, Galitsky ¶103):
adapting a solution to an obstacle identified in the set of customer concerns (question includes a contradiction, a good answer/response has to address both topic of the question and clarify the inconsistency, Galitsky ¶121); 
suggesting an alternative solution to the customer the adapting the solution and the suggesting the alternative solution being based upon shipping, price, or functionality of the product (a good answer/response has to address both topic of the question and clarify the inconsistency, Galitsky ¶121; asking an FAQ in a retail chatbot, such as how to handle returns, ¶106); and 
narrating a set of actions taken during the problem-solving cycle (response in working example from Galitsky ¶107-¶108 and ¶122-¶123),
wherein at least one of the suggesting and the narrating comprise generating a response via a natural language generation (NLG) engine of the set of AI engines executing on the processor over a voice interface and/or a chatbot interface within a communications system or data network (Therefore, based on the phrases uttered by the user in the chatbot, these are mapped that to a specific and discrete use case or unit of work, for e.g. check balance, transfer money and track spending are all "use cases" that the chatbot should support and be able to work out which unit of work should be triggered from the free text entry that the end user types in a natural language, Galitsky ¶100-¶105; the AI constructing an answer from its extensive knowledge base(s) or from matching the best existing answer from searching the internet or intranet or other publically/privately available data sources, ¶106) (Examiner notes the ability to provide a chatbot able to naturally process the language of the user and provide a response as the equivalent to the natural language generation engine).

As per claims 2, 9, and 16, Galitsky discloses as shown above with respect to claims 1, 8, and 15.  Galitsky further discloses wherein the set of AI engines are to determine the set of customer concerns by at least one of: clarifying an initial concern with the customer; verifying facts associated with the customer input; elaborating the initial concern with the customer; correcting a misconception with the customer; or suggesting language to the customer (feedback and follow-up, Galitsky ¶305-¶309; see also Fig. 26-Fig. 27). 

As per claims 3, 11, and 17, Galitsky discloses as shown above with respect to claims 1, 8, and 15.  Galitsky further discloses further comprising computer-readable program code executable to: receive the customer input by a natural language understanding (NLU) engine executing on the processor; and translate the customer input into a machine-readable form for execution by the set of AI engines (model to formulate and understand request, Galitsky ¶101-¶106 and Fig. 7; see also ¶317 and ¶96-¶97 using parsers for use in natural language processing) (Examiner notes the model to break down the request .

As per claims 4 and 13, Galitsky discloses as shown above (or below) with respect to claims 3 and 12.  Galitsky further discloses wherein the customer input comprises incoming dialogue, the NLU engine to determine meaning of the incoming dialogue by utilizing one or more of: intent classification, named entity recognition (NER), sentiment analysis, relation extraction, semantic role labeling, question analysis, rule extraction and discovery, and story understanding (intent, Galitsky ¶107; The following are the examples of structural rules which introduce constraint to enforce Request-Response agreement: 
1.  Both Req and Resp have the same sentiment polarity (If a request is positive the response should be positive as well, and other way around.  2.  Both Req and Resp have a logical argument, ¶236; see also ¶95-¶97 and ¶136-¶139).

As per claims 5, 12, and 19, Galitsky discloses as shown above with respect to claims 4, 8, and 15.  Galitsky further discloses further comprising computer-readable program code executable to: determine the set of customer concerns, using a natural language understanding (NLU) engine executing on the processor in conjunction with at least one additional AI engine of the set of AI engines, including a natural language generation (NLG) engine, where the NLG engine is arranged to generate tactful language, responsive to the customer input (users can interact with the Intelligent Bots Platform through a conversational interaction.  This interaction, also called the conversational user interface (UI), is a dialog between the end user and the chatbot, just as between two human beings.  It could be as simple as the end user saying "Hello" to the chatbot and the chatbot responding with a "Hi" and asking the user how it can help, or it could be a transactional interaction in a banking chatbot, such as transferring money from one account to the other, or an informational interaction in a HR chatbot, such as checking for vacation balance, or asking an FAQ in a retail chatbot, such as how to handle returns.  Natural language processing (NLP) and machine learning (ML) algorithms combined with other approaches can be used to classify end user intent.  An intent at a high level is what the end user would like to accomplish (e.g., get account balance, make a purchase).  An intent is essentially, a mapping of customer input to a unit of work that the backend should perform.  Therefore, based on the phrases uttered by the user in the .
Furthermore, the limitations "where the NLG engine is arranged to generate tactful language, responsive to the customer input " merely recites the intended use or result of a method step positively claimed and are not considered positive method steps or system elements.

As per claims 6-7, 10, 14, 18, and 20, Galitsky discloses as shown above with respect to claims 1, 8, and 15.  Galitsky further discloses further comprising computer-readable program code executable to: perform the problem-solving cycle by an information retrieval (IR) engine, executing on the processor in conjunction with the set of AI engines;  further comprising computer-readable program code executable to: provide a customer solution based upon the problem-solving cycle, by a transaction execution engine, executing on the processor in conjunction with the IR engine; wherein the determining the set of customer concerns includes verifying facts associated with the customer (In an example, rhetoric classification application 102 answers a question received via chat.  More specifically, rhetoric classification application 102 receives input question 130, which can be a single question or a stream of questions such as a chat.  Rhetoric classification application 102 creates question communicative discourse tree 110 and selects one or more candidate answers.  The answers can be obtained from an existing database such as the answer database 105 or from server 160, communicating over data network 104.  Server 160 can be a public or private internet server, such as a public database of user questions and answers.  From the candidate answer, rhetoric classification application 102 determines the most suitable answer.  As further explained herein, different methods can be used.  In an aspect, rhetoric classification application 102 can create a candidate answer communicative discourse tree for each candidate answer and compare question communicative discourse tree 110 with each candidate discourse tree.  Rhetoric classification application 102 identifies a best match between question communicative discourse tree and the candidate answer communicative discourse trees.  The rhetoric classification application 102 then accesses or queries a database for the text from the best communicative discourse tree.  Rhetoric .

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure are located on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629